In a proceeding pursuant to CPLR article 78, the intervenor, Louis Holder, appeals from so much of an order of the Supreme Court, Suffolk County (Willen, J.), dated May 30, 1984, as, upon reargument, adhered to its prior determination granting, subject to certain conditions, petitioner Ronald Spinelli’s application for an order directing the respondent Planning Board of the Town of Babylon to approve his site plan for the construction of a local shopping center.
Order affirmed, with one bill of costs.
The intervenor has failed to demonstrate that Special Term misapprehended or overlooked any pertinent matters of law or fact (CPLR 2221; Foley v Roche, 68 AD2d 558, 567). In this connection, we note that the intervenor’s answer, which detailed his opposition to the site plan, was before the court and was taken into consideration by it in reaching its determination. Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.